Appeal from a judgment of the Court of Special Sessions held by a City Magistrate of the City of New York, Borough of The Bronx, rendered July 8, 1960, upon defendant’s conviction of violating sections 643a-2.0, 643a-9.0 and C26-207.0 of the Administrative Code of the City of New York.
Memorandum bt the Court.
Judgment of conviction for violation of sections 643a-2.0, 643a-9.0 and C26-207.0 of the Administrative Code of the City of New York affirmed. Defendant was convicted of a misdemeanor for failure to comply with an order requiring him to remove forthwith a violation at the described premises. The complaint asserts service of the order on defendant on April 6, 1960. A copy of the order was attached. The copy is that of a peremptory (or forthwith) order punishable or issued under section C26-207.0 of the Administrative Code of the City of New York, rather than a nonperemptory order punishable or issued under section C26-206.0. Both sections, however, refer to orders to remove “ violations ” and, hence, the orders are loosely called violations. Exhibit 1, signed by defendant, admits service of the order, referred to as a “ pending violation ”, on April 6, 1960, the same date mentioned in the complaint as the date of service of the order on which this prosecution was based. Neither the record nor the argument of counsel dehors the record assert or establish that there was more than one order served, namely, the peremptory order punishable or issued under section C26-207.0 and the one attached as a copy to the complaint.